Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	Claim 2, line 14, “and,” changes to “and”.
Claim 7, line 5, “and,” changes to “and”.
Claim 9, line 14, “and,” changes to “and”.
Claim 16, line 13, “and,” changes to “and”.

Allowable Subject Matter
2.	Claims 2-21 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:

An integrated circuit, comprising:
a signal supply voltage generator to generate a first signal supply voltage and a second signal supply voltage from the first and second power supply voltages, the first and second signal supply voltages substantially symmetric above and below the second power supply voltage, the second signal supply voltage to be below the second power supply voltage; and
a third terminal, wherein the transmitter is configurable to operate in either a single-ended signaling mode in which the transmitter outputs a single-ended signal via the first terminal, or a differential signaling mode in which the transmitter outputs a differential signal via the first and third terminals as recited in claim 2.
An integrated circuit to be coupled to a power supply, comprising:
a second terminal to be at a power supply voltage after the integrated circuit is coupled to the power supply;

the first charge pump drawing a first supply current from the power supply while the voltage level of the signal is at or near the first voltage level; 
the second charge pump drawing a second current from the power supply while the voltage level of the signal is at or near the second voltage level, the first voltage level and the second voltage level being substantially symmetrical with respect to the power supply voltage and the second current being substantially equal to the first supply current; and 
a third terminal, wherein the transmitter is configurable to operate in either a single-ended signaling mode in which the transmitter outputs a single-ended signal via the first terminal, or a differential signaling mode in which the transmitter outputs a differential signal via the first and third terminals as recited in claim 9.
An integrated circuit, comprising:
a plurality of charge pumps to charge a respective plurality of capacitors to a voltage differential level across the plurality of capacitors; 

second signal controlled switching elements configurable to operate in a differential signaling mode in which the second signal controlled switching elements output a differential signal via the first and third terminals as recited in claim 16.
Claims 3-8, 10-15, 17-21 are also allowed as being directly or indirectly dependent of the allowed independent base claim.

Feldtkeller  (USPN 2008/0290976) discloses an integrated circuit (see figures 3-4), comprising:
a first power supply terminal (a positive terminal) to receive a first power supply voltage (V+); a second power supply terminal (a negative terminal) to receive a second power supply voltage (REFp);

a transmitter (411) to transmit a transmit signal via the first terminal (11), the transmit signal representing a data stream using a first voltage level corresponding to the first signal supply voltage (V+) and a second voltage level corresponding to the second signal supply voltage (see figure 3 and par 0054-0055). However, Feldtkeller does not disclose the aforementioned claimed limitations of claims 2, 9, and 16.
Feldtkeller  (USPN 2008/0290976) discloses an integrated circuit (see figures 3-4), comprising:
a first power supply terminal (a positive terminal) to receive a first power supply voltage (V+); a second power supply terminal (a negative terminal) to receive a second power supply voltage (REFp);
 first and second terminals (11, 12), the second terminal to be at the second power supply voltage;
a transmitter (411) to transmit a transmit signal via the first terminal (11), the transmit signal representing a data stream using a first voltage level corresponding to the first signal supply voltage (V+) and a second voltage level corresponding to the second signal supply voltage (see figure 3 and par 0054-
Taylor (USPN 5,644,255) discloses an integrated circuit (see figure 6), comprising:
a first power supply terminal (a positive terminal) to receive a first power supply voltage (Vcc); a second power supply terminal (a negative terminal) to receive a second power supply voltage (Vss);
 first and second terminals (terminals coupled to Vcc and Vss), the second terminal to be at the second power supply voltage;
a transmitter (202) to transmit a transmit signal via the first terminal, the transmit signal representing a data stream using a first voltage level corresponding to the first signal supply voltage (Vcc) and a second voltage level corresponding to the second signal supply voltage (Vss) (see abstract). However, Taylor does not disclose the aforementioned claimed limitations of claims 2, 9, and 16.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836